Asch, J.,
dissents in part in a memorandum as follows: I agree with the majority that the IAS Court erred when it granted plaintiffs summary judgment against defendant Wexler. However, I would carry their reasoning further to its logical conclusion and grant defendant Wexler summary judgment dismissing plaintiffs’ complaint against him.
I agree with the statement by the majority that "[i]t is undisputed that the work on Wexler’s apartment was performed by independent contractors” and, further, that "as a general rule, an employer is not liable for the negligence of independent contractors he has hired (Rosenberg v Equitable Life Assur. Socy., 79 NY2d 663).” Finally, I agree with the statement that defendant Wexler is under no statutory duty as a cooperator.
*325Simply reiterating these legal conclusions drawn by the majority points out the inescapable result, i.e., that plaintiffs do not have a cause of action against defendant Wexler for the damage to their apartment.